Dec 23 2013, 5:42 am




FOR PUBLICATION

ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

BRYAN L. COOK                                GREGORY F. ZOELLER
Indianapolis, Indiana                        Attorney General of Indiana

                                             ELLEN H. MEILAENDER
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DUANE JADRICH,                               )
                                             )
       Appellant-Defendant,                  )
                                             )
               vs.                           )      No. 32A04-1302-CR-67
                                             )
STATE OF INDIANA,                            )
                                             )
       Appellee-Plaintiff.                   )


                     APPEAL FROM THE HENDRICKS SUPERIOR COURT
                             The Honorable Mark A. Smith, Judge
                               Cause No. 32D04-1108-FD-684


                                  DECEMBER 23, 2013

                              OPINION – FOR PUBLICATION

BRADFORD, Judge
                                           CASE SUMMARY1

        Hendricks County Sherriff’s Deputy Robert Butterfield, who was attempting to serve a

protective order, knocked on the front door of a residence on State Road 267. When he

received no response, Deputy Butterfield walked to the rear of the house, passing by signs

indicating that visitors were only to use the front door and through the closed gate of a chain-

link fence. Deputy Butterfield knocked on the back door and again received no response but,

when he took two steps off of the back patio, he noticed a “grow” inside a circle of firewood

and brush. Deputy Butterfield approached and observed what he believed to marijuana in the

circle and called Sherriff’s Sergeant Brett Clark.

        Sergeant Clark arrived with Sherriff’s Detectives Henry Sadler and Matthew Wing.

Detective Sadler knocked on the front door, received no response, but noticed an open

window on the front of the house. When Detective Sadler knocked on the window, an

individual inside asked who it was. Appellant-Defendant Duane Jadrich and his wife opened

the front door, and Detective Sadler advised Jadrich that he wanted to speak with him about

the marijuana plants in the back yard. Eventually, Jadrich consented to a search of his

residence, which uncovered a smoking pipe containing marijuana residue. Six plants

recovered from the back yard tested positive for marijuana.

        The State charged Jadrich with Class D felony marijuana possession and Class A

misdemeanor paraphernalia possession. Jadrich filed a motion to suppress the evidence


        1
          We heard oral argument in this case on November 19, 2013, at Lawrence North High School in
Indianapolis. We wish to extend our gratitude for the hospitality of the students, staff, and faculty of Lawrence
North and commend counsel for the high quality of their oral advocacy.
                                                       2
found at his residence. After trial on only a stipulation of facts with Appellee-Plaintiff the

State of Indiana, the trial court found Jadrich guilty as charged, entered judgment of

conviction for Class A misdemeanor marijuana possession and Class A misdemeanor

paraphernalia possession, and sentenced Jadrich to 365 days of incarceration with 363 days

suspended to probation.             Jadrich contends that Deputy Butterfield conducted an

unconstitutional warrantless search of his property; that his consent to the search of his home

was invalid; and that police improperly sought his consent to search his home without

advising him that he had the right to consult with counsel, pursuant to Pirtle v. State, 263 Ind.

16, 323 N.E.2d 634 (1975).2 Concluding that Deputy Butterfield’s search violated the Fourth

Amendment to the United States Constitution, we reverse and remand with instructions.

                            FACTS AND PROCEDURAL HISTORY3

        In the early morning hours of August 7, 2011, which was a Sunday, Deputy

Butterfield attempted to serve a protective order4 at 8055 North State Road 267 in




        2
          “Pirtle v. State … established that Article I, section 11 of the Indiana Constitution requires that a
person in custody explicitly waive the right to counsel before giving a valid consent to a search.” Clarke v.
State, 868 N.E.2d 1114, 1119 (Ind. 2007).

        3
           Although there was a pretrial suppression hearing, the parties’ “Revised Stipulated Facts” constitute
the entirety of the record on which Jadrich was convicted. Moreover, there is no indication that either party
incorporated the suppression record into the trial record. Both Jadrich and the State, however, rely on evidence
collected at the suppression hearing in generating their fact patterns and supporting their arguments. For
example, Jadrich argues that the protective order Deputy Butterfield was attempting to serve was stale, an
argument based on evidence from the suppression record that the person named in the protective order no
longer lived with Jadrich and that Jadrich had previously notified the sheriff’s department of that fact. Neither
party has filed a motion to strike or otherwise objected to the other’s use of evidence from the suppression
hearing. Under the circumstances, we shall treat the suppression record as effectively incorporated into the
trial record.

                                                       3
Brownsburg. A tree along the driveway to the property bore a sign that read, “please use

front door only!!!” Appellant’s App. p. 20. Deputy Butterfield approached the front door

and knocked several times with no response. Deputy Butterfield then walked to the back of

the residence. A garage door near the backyard area bore a sign that read, “no trespassing[.]”

Appellant’s App. p. 20. In order to reach the back door, Deputy Butterfield had to pass

through the closed gate of a chain-link fence, which gate bore signs that read “no

trespassing” and “please use front door only[.]” Appellant’s App. p. 19. A paved sidewalk

led from the fence gate to a back patio, which afforded access to the back door.

        On his way to the back door, Deputy Butterfield noticed a circular pile of firewood in

the back yard that “seemed a little strange.” Appellant's App. p. 20. Deputy Butterfield

knocked on the back door several times, again receiving no response. As he was leaving,

Deputy Butterfield noticed a stack of brush leading from the firewood circle and, when he

took two steps off of the back patio, could see a “grow” inside the circle. Appellant’s App.

p. 20. Deputy Butterfield approached the circle and observed that it contained marijuana

plants. Deputy Butterfield called his supervisor, Sergeant Clark.

        Sergeant Clark arrived at the residence with Detectives Sadler and Wing. Detective

Sadler knocked on the front door and announced himself but received no response. Detective

Sadler noticed an open window to the left of the front door, knocked on the window, and


        4
           Although the stipulated facts on which Jadrich’s convictions are based indicate only that Deputy
Butterworth was attempting to serve a “no contact order/protection order[,]” Appellant’s App. p. 20, the record
also indicates that the order was a “civil paper[.]” State’s Ex. Deposition of Brett Clark p. 4. Consequently,
we infer that Deputy Butterfield was attempting to serve a civil protective order obtained pursuant to the
Indiana Civil Protection Order Act. See Ind. Code ch. 34-26-5.

                                                      4
again announced himself. An individual responded, “who is it?”, and Jadrich and his wife,

the owners of the residence, opened the front door. Appellant’s App. p. 21. Detective Sadler

told Jadrich that he wished to speak with him about the marijuana plants in the backyard.

Jadrich invited Detective Sadler and the other officers into his residence. Jadrich consented

to a search of his home, which uncovered a smoking pipe with marijuana residue found on an

ottoman in the back living room. The plants from the circle were tested and found to be

marijuana with a total weight of 188.9 grams.

       On August 9, 2011, the State charged Jadrich with Class D felony marijuana

possession and Class A misdemeanor paraphernalia possession. On February 29, 2012,

Jadrich filed a motion to suppress evidence. On March 23, 2012, the trial court held a

hearing on Jadrich’s suppression motion. On April 24, 2012, the trial court denied Jadrich’s

suppression motion. On January 18, 2013, a bench trial was conducted, and the parties

submitted “Revised Stipulated Facts.” The trial court found Jadrich guilty as charged,

entered judgment of conviction for marijuana possession as a Class A misdemeanor and

Class A misdemeanor paraphernalia possession, and sentenced Jadrich to 365 days of

incarceration with 363 suspended to probation.

                             DISCUSSION AND DECISION

             Whether the Trial Court Abused its Discretion in Admitting
                Evidence Found in Jadrich’s Back Yard and House

       Although Jadrich frames the issue as a challenge to the denial of his pretrial motion to

suppress evidence, he actually appeals from the allegedly erroneous admission of evidence at


                                              5
trial. The admissibility of evidence is within the sound discretion of the trial court. Curley v.

State, 777 N.E.2d 58, 60 (Ind. Ct. App. 2002), trans. denied. We will only reverse a trial

court’s decision on the admissibility of evidence upon a showing of an abuse of that

discretion. Id. An abuse of discretion may occur if the trial court’s decision is clearly against

the logic and effect of the facts and circumstances before the court, or if the court has

misinterpreted the law. Id. The Court of Appeals may affirm the trial court’s ruling if it is

sustainable on any legal basis in the record, even though it was not the reason enunciated by

the trial court. Moore v. State, 839 N.E.2d 178, 182 (Ind. Ct. App. 2005), trans. denied. We

do not reweigh the evidence and consider the evidence most favorable to the trial court’s

ruling. Hirshey v. State, 852 N.E.2d 1008, 1012 (Ind. Ct. App. 2006), trans. denied. Jadrich

contends that the admission of the marijuana evidence found in his back yard violates both

the Fourth Amendment to the United States Constitution and Article I, Section 11 of the

Indiana Constitution, arguing that Deputy Butterfield’s act of opening the fence gate and

walking into his backyard was unconstitutional.

                                     Fourth Amendment

       The Fourth Amendment to the United States Constitution provides that “[t]he right of

the people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be searched,

and the persons or things to be seized.” “The overriding function of the Fourth Amendment

is to protect personal privacy and dignity against unwarranted intrusion by the State.”

                                               6
Schmerber v. California, 384 U.S. 757, 767 (1966). “In Wolf [v. People of State of Colorado,

338 U.S. 25, 27 (1949) (overruled on other grounds by Mapp v. Ohio, 367 U.S. 643 (1961)]

we recognized ‘(t)he security of one’s privacy against arbitrary intrusion by the police’ as

being ‘at the core of the Fourth Amendment’ and ‘basic to a free society.’” Id.

       Both parties agree that Deputy Butterfield entered the curtilage of Jadrich’s home

when he walked through the gate and into the back yard. As the United States Supreme

Court has stated,

               The curtilage concept originated at common law to extend to the area
       immediately surrounding a dwelling house the same protection under the law
       of burglary as was afforded the house itself. The concept plays a part,
       however, in interpreting the reach of the Fourth Amendment. Hester v. United
       States, 265 U.S. 57, 59, 44 S.Ct. 445, 446, 68 L.Ed. 898 (1924), held that the
       Fourth Amendment’s protection accorded “persons, houses, papers, and
       effects” did not extend to the open fields, the Court observing that the
       distinction between a person’s house and open fields “is as old as the common
       law. 4 Bl. Comm. 223, 225, 226.”
               We reaffirmed the holding of Hester in Oliver v. United States, [466
       U.S. 170, 104 S.Ct. 1735, 80 L.Ed. 214 (1984)]. There, we recognized that the
       Fourth Amendment protects the curtilage of a house and that the extent of the
       curtilage is determined by factors that bear upon whether an individual
       reasonably may expect that the area in question should be treated as the home
       itself. 466 U.S., at 180, 104 S.Ct., at 1742. We identified the central
       component of this inquiry as whether the area harbors the “intimate activity
       associated with the ‘sanctity of a man’s home and the privacies of life.’” Ibid.
       (quoting Boyd v. United States, 116 U.S. 616, 630, 6 S.Ct. 524, 532, 29 L.Ed.
       746 (1886)).
               Drawing upon the Court’s own cases and the cumulative experience of
       the lower courts that have grappled with the task of defining the extent of a
       home’s curtilage, we believe that curtilage questions should be resolved with
       particular reference to four factors: the proximity of the area claimed to be
       curtilage to the home, whether the area is included within an enclosure
       surrounding the home, the nature of the uses to which the area is put, and the
       steps taken by the resident to protect the area from observation by people
       passing by. See California v. Ciraolo, 476 U.S. 207, 221, 106 S.Ct. 1809,
       1817, 90 L.Ed.2d 210 (1986) (POWELL, J., dissenting) (citing Care v. United
                                              7
         States, 231 F.2d 22, 25 (CA10), cert. denied, 351 U.S. 932, 76 S.Ct. 788, 100
         L.Ed. 1461 (1956); United States v. Van Dyke, 643 F.2d 992, 993–994 (CA4
         1981)). We do not suggest that combining these factors produces a finely
         tuned formula that, when mechanically applied, yields a “correct” answer to all
         extent-of-curtilage questions. Rather, these factors are useful analytical tools
         only to the degree that, in any given case, they bear upon the centrally relevant
         consideration—whether the area in question is so intimately tied to the home
         itself that it should be placed under the home’s “umbrella” of Fourth
         Amendment protection.

U.S. v. Dunn, 480 U.S. 294, 300-01 (1987) (footnotes omitted).

         As the Indiana Supreme Court has noted, however, not all police intrusions into the

curtilage violate the Fourth Amendment:

         [P]olice entry onto private property and their observations do not violate the
         Fourth Amendment when the police have a legitimate investigatory purpose
         for being on the property and limit their entry to places visitors would be
         expected to go, such as walkways, driveways, and porches. “The route which
         any visitor to a residence would use is not private in the Fourth Amendment
         sense, and thus if police take that route for the purpose of making a general
         inquiry or for some other legitimate reason, they are free to keep their eyes
         open ....” 1 Wayne R. LaFave, Search and Seizure: A Treatise on The Fourth
         Amendment § 2.3(e), at 592-93 (4th ed. 2004) (internal quotations and
         footnotes omitted). See also United States v. French, 291 F.3d 945, 953 (7th
         Cir. 2002) (quoting LaFave); United States v. Reyes, 283 F.3d 446, 465 (2d
         Cir. 2002), cert. denied, (quoting LaFave); Divello v. State, 782 N.E.2d 433,
         437 (Ind. Ct. App. 2003), trans. denied, (quoting LaFave).
                Which areas of a given piece of real estate may reasonably be viewed as
         open to visitors is fact-specific. The determination will “necessarily include
         consideration of the features of the property itself, such as the existence of
         walkways and fences or other obstructions to access or viewing, the location of
         primary residential entryways, as well as the nature or purpose for the visitor’s
         call.” Divello, 782 N.E.2d at 438.

Trimble v. State, 842 N.E.2d 798, 802 (Ind. 2006), adhered to on reh’g, 848 N.E.2d 278 (Ind.

2006).

         As an initial matter, we have little trouble concluding that the route to Jadrich’s back

                                                8
door is not one that visitors would reasonably view as open to the public. The record

contains no indication of any impediments to approaching the front door, the door that

Deputy Butterfield did, in fact, approach first. In contrast, the record contains numerous

indications that the back door was not open to the general public. There was prominent

signage on a tree by the driveway, a garage door by the back yard, and the closed gate leading

to the back yard warning visitors not to trespass in the back yard and only to attempt to

contact residents via the front door. The back yard was also fenced in with a gate that was

latched, further indicating that the back door was not the preferred mode of approach for

visitors. The only factor in favor of finding the backdoor to be the primary entrance for

visitors is the presence of a paved sidewalk leading from the fence gate to the back patio, but

we conclude that that is far outweighed by other considerations.

       Having determined that Deputy Butterfield entered into an area of Jadrich’s property

not open to the general public, we must address the question of whether that entry can be

constitutionally excused. Professor LaFave has recognized that “legitimate police business

may occasionally take officers to parts of the premises not ordinarily used by visitors, as

‘where knocking at the front door is unsuccessful in spite of indications that someone is in or

around the house.’” 1 Wayne R. LaFave, Search & Seizure: A Treatise on the Fourth

Amendment § 2.3(f) (5th ed.). An examination of case law from Indiana and other

jurisdictions is instructive.

       The Indiana case closest to being on point is Hardister v. State, 849 N.E.2d 563 (Ind.

2006). In Hardister, police responded to a residence after receiving a report of illegal drug

                                              9
activity, and, when they knocked on the door, two persons inside, upon realizing that police

were at the door, fled toward the rear. Id. at 568. The police, believing that the two men

might flee through a back door, followed a sidewalk from the front around to the back, where

they observed, through a window, Hardister pouring a white powder down the drain of the

kitchen sink. Id. The Indiana Supreme Court held that the tip concerning drug activity, the

location of the residence in an area known for drug trafficking, and the duo’s flight were

circumstances that justified the officers’ entry into the curtilage and approach to the

secondary entrance in order to pursue their investigation. Id. at 571. Put another way, the

officers’ entry into the curtilage was justified by observations that indicated criminal activity

might be afoot.

       A survey of relevant case law reveals numerous instances where other jurisdictions

have addressed the question of whether a police entry into a curtilage or approach to a

secondary entrance was justified. In Hardesty v. Hamburg Township, 461 F.3d 646 (6th Cir.

2007), officers apprehended a minor for drunk driving and proceeded to the house where she

claimed to have been drinking. Id. at 649. As the officers approached, they noticed a light

go off inside the house, and, after receiving no response to their pounding on the front door,

proceeded around to the back of the house where a back door could be accessed from a deck.

Id. From their vantage point on the deck, officers made observations through the windows

that caused them to enter the house. Id. at 649-50. In the civil case brought because of the

allegedly illegal entry, the court concluded that the officers’ actions were not

unconstitutional, employing the following analysis:

                                               10
       Police officers are permitted to enter private property and approach the front
       door in order to ask questions or ask for consent to search the premises. But
       knocking at the front door will not always result in police officers being able to
       initiate the permitted conversation. The most obvious example is where
       nobody is at home. Even where someone is at home, knocking at the front
       door may go unheard. When the circumstances indicate that someone is home
       and knocking at the front door proves insufficient to initiate a conversation
       with the person sought, officers should not be categorically prevented from
       carrying out their investigative function. Therefore, we hold that where
       knocking at the front door is unsuccessful in spite of indications that someone
       is in or around the house, an officer may take reasonable steps to speak with
       the person being sought out even where such steps require an intrusion into the
       curtilage. In this case, there were indications that someone was present within
       the Hardesty home, knocking at the front door proved unsuccessful,
       proceeding around the house and onto the back deck was a reasonable step,
       and that step was directed towards initiating a conversation with the person or
       persons in the house. Therefore, the Hamburg officers’ entry into the curtilage
       in order to effectuate the knock and talk investigative technique did not violate
       Plaintiffs’ Fourth Amendment rights.

Id. at 654. The Hardesty court also noted that its approach was consistent with that taken in

other Circuits. Id.

       Several other Circuits and state courts have addressed similar issues, with the weight

of authority being fully consistent with the holding in Hardesty. See, e.g., U.S. v. Taylor, 458

F.3d 1201, 1204-05 (11th Cir. 2006) (“to the extent that the officers moved away from the

front door and toward Taylor” when he walked out from behind the barn, “this small

departure from the front door also does not trigger the protections of the Fourth

Amendment”); Alvarez v. Montgomery Cnty., 147 F.3d 354, 358 (4th Cir. 1998) (where

police responding to 911 call about underage drinking party approached front door to notify

residents of complaint but, seeing sign reading “Party In Back,” walked around the house to

the back yard where the party was going on and asked to see the host, such entry “did not

                                              11
exceed their legitimate purpose for being there” and thus “satisfied the Fourth Amendment’s

reasonableness requirement”); U.S. v. Anderson, 522 F.2d 1296, 1300 (8th Cir. 1977)

(concluding that an officer’s entry into a back yard following an unsuccessful approach to a

front door was constitutional where officers observed a light on in the residence and heard a

dog barking behind it); U.S. v. Bradshaw, 490 F.2d 1097, 1100 (4th Cir. 1974), (concluding

that an officer permissibly walked around to the back of the home in question, discovering

incriminating evidence on the way, when there was some reason to believe that the resident, a

suspected moonshiner, was inside at the time and an attempt at the front door was

unsuccessful); State v. Beane, 770 N.W.2d 283, 288 (N.D. 2009) (“The officers’ ‘small

departure’ from the front door of the residence to meet Beane coming from the unattached

garage also did not trigger the protections of the Fourth Amendment”); State v. Dunn, 172

P.3d 110, 113 (Mont. 2007) (defendant “did not have a reasonable expectation of privacy in

his backyard area” vis-à-vis police entry to investigate neighbors’ complaint of loud party

there, where “noise was coming from the backyard”); Tryon v. State, 263 S.W.3d 475, 485

(Ark. 2007) (officer “did not violate Tryon’s constitutional rights by merely walking into the

backyard after he saw Tryon take off running”); State v. Hider, 649 A.2d 14, 15 (Me. 1994)

(officer tracking thief from airport with tracking dog lawfully entered rear of defendant’s

curtilage where the officer discovered marijuana).5


        5
          A holding going the other way but fully consistent with these cases is Estate of Smith v. Marasco,
318 F.3d 497 (3d Cir. 2003), in which officers went to Robert Smith’s residence to investigate a complaint
from a neighbor. Id. at 501-02. When officers received no response at the front door, they went around to the
back of house in search of Smith. Id. at 502. When in back, one officer noticed a red dot on the other officer
and believed it to be a laser-sight from a firearm. Id. A series of events was triggered that culminated in
Smith’s death and a civil lawsuit filed against the officers by Smith’s estate. Id. at 502-06.
                                                     12
        In summary, seemingly unanimous authority requires some justification before a

police officer may permissibly venture into spaces not normally used by the public, such as

approaching a secondary entrance to a house located in the curtilage. In some cases, this

entry is justified by a reasonable belief that a person may be contacted by such entry, and in

others by observations that indicate possible criminal activity. The record contains no

evidence that indicates such justifications in this case, as Deputy Butterfield did not observe

or hear anything before entering Jadrich’s back yard that would have led a reasonable person

to believe that any criminal activity was afoot, anybody was in the back yard, or knocking on

the back door was more likely to result in contact with anyone inside the house.

        The State, however, argues that Deputy Butterfield’s entry into Jadrich’s back yard

was justified by the purpose of his being there, namely to serve a protective order. As

Trimble made clear, the nature and purpose of the visitor’s call can be relevant in such cases.

Trimble, 842 N.E.2d at 802. In Divello, which the Trimble court cited with approval, this

court elaborated on this concept:

        The circumstances determining which portions of property may reasonably be

        The Third Circuit held that

        [w]here officers are pursuing a lawful objective, unconnected to any search for the fruits and
        instrumentalities of criminal activity, their entry into the curtilage after not receiving an
        answer at the front door might be reasonable as entry into the curtilage may provide the only
        practicable way of attempting to contact the resident, as in [U.S. v. Daoust, 916 F.3d 757 (1st
        Cir. 1990)], where the front door was inaccessible. Similarly, officers reasonably may
        believe, based on the facts available to them, that the person they seek to interview may be
        located elsewhere on property within the curtilage [and] an officer’s brief entry into the
        curtilage to test this belief might be justified.

Id. at 520. Applying these principles to the facts of the civil case against the officers, the Marasco court
concluded that the trial court erred in granting the officers’ summary judgment motion on the basis that their
foray into Smith’s back yard was constitutional. Id.
                                                     13
       viewed as open to visitors are determined on a case-by-case basis and will
       necessarily include consideration of the features of the property itself, such as
       the existence of walkways and fences or other obstructions to access or
       viewing, the location of primary residential entryways, as well as the nature or
       purpose for the visitor’s call. Common experience teaches that under normal
       circumstances, uninvited visitors coming to a residence to speak with an owner
       or resident are expected to come to the residence’s most direct, obvious and
       prominent entryway, which in most cases is its front door.
              Under most circumstances, uninvited visitors are also expected to leave
       by the same route after knocking on the front door and receiving no response.
       Of course, the nature of the circumstances surrounding the visit can also affect
       the scope of the property open by implication. For example, persons
       previously invited to access a residence by alternate entryways, or those
       coming on truly pressing or emergency matters could reasonably be expected
       to seek out residents through areas other than the front door.

Divello, 782 N.E.2d at 438.

       The State has failed to convince us that Deputy Butterfield’s purpose for being at

Jadrich’s home—to serve a civil protective order—justified his foray into the back yard. The

State points to no authority suggesting that the service of protective orders is a purpose that

excuses police entry into areas that are otherwise constitutionally protected and off-limits.

Likewise, our research has uncovered no such authority. Moreover, while we acknowledge

that the service of protective orders is an important official function, there is no indication in

the record of any emergency or special urgency particular to the order at issue here. The

State has failed to establish that Deputy Butterfield was justified in entering Jadrich’s back

yard, an area specifically designated as off-limits to visitors, which is where he was when he

found the marijuana. Consequently, the trial court erred in admitting evidence regarding the

marijuana found in Jadrich’s back yard. As the State acknowledged at oral argument, a

conclusion that evidence regarding the marijuana was erroneously admitted leads necessarily

                                               14
to the conclusion that evidence regarding the smoking pipe was erroneously admitted as well.

Without this evidence, both of Jadrich’s convictions are fatally undercut.

       We reverse the judgment of the trial court and remand with instructions to vacate both

of Jadrich’s convictions.

FRIEDLANDER, J., and BAILEY, J., concur.




                                             15